IN TI-]E SUPREME COURT OF TI-IE STATE OF DELAWARE

STEVEN D. MILLER, §
§ No. 165, 2017
Defendant Below, §
Appellant, § Court BeloW-Superior Court of the
§ State of Delaware
v~ §
§ Cr. ID No. 0801008964 (S)
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Submitted: June 21, 2017
Decided: Septernber 22, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.
O R D E R

This 22“d day of September 2017, upon consideration of the appellant’s
opening brief, the appellee’s motion to affirm, and the record on appeal, it appears
to the Court that:

(l) In 2008, the appellant, Steven D. Miller, pled guilty to charges of rape
second degree (as a lesser-included offense of rape first degree) and possession of a
deadly weapon during the commission of a felony. As part of the plea agreement,
the State entered a nolle prosequi on additional counts of possessing a deadly
weapon during the commission of a felony and on charges of kidnapping flrst degree

and aggravated assault, among others.

(2) This appeal is from the Superior Court’s order dated March 14, 2017,
summarily dismissing Miller’s second motion for postconviction relief under
Superior Court Criminal Rule 61.' The appellee, State of Delaware, has filed a
motion to affirm the Superior Court's judgment on the ground that it is manifest on
the face of Miller’s opening brief that the appeal is without merit.

(3) The Superior Court dismissed Miller’s postconviction motion because
the motion was successive, untimely, and did not satisfy certain pleading
requirements in Rule 61. We agree with the Superior Court’s decision and further
conclude that dismissal was appropriate because Rule 61 allows a second or
subsequent postconviction motion only when the motion is filed aj?e)' a i‘ricil.2 In
this case, Miller’s second motion for postconviction relief was filed after a guilty
plea, not a trial.3

NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED. The judgment of the Superior Court is AFFIRMED.

g THE COURI: M%
/{)ii/LO$LH ) M/ $

Ju tice

 

' State v. Mi'ller, 2017 WL 1040704 (Del. Super. Mar. 14, 2017).

2 See Del. Super. Ct. Crim. R. 6l(d)(2) (emphasis added).

3 See Morgcm v. Srme, 2016 WL 6872972 (De|. Nov. 21, 2016) (“The motion was subject to
summary dismissal because it was the appellants second motion for postconviction relief
following his 201 l guilty plea.”); Mcir!ine: v. Slcite, 2016 WL 721803 (Del. Feb. 23, 2016) (“The
motion was subject to summary dismissal under Superior Court Criminal Rule 61 because it was
the appellant’S second motion for postconviction relief after he pled guilty.”).

7